 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                             THE WESTERN DISTRICT OF WASHINGTON
 8
     TRUXEDO, INC. AND EXTANG CORP.,
 9                                                       Case No. C18-1498 RSM
                                          Plaintiffs,
10   v.                                                  STIPULATION AND ORDER OF
11                                                       DISMISSAL WITH PREJUDICE
     TYGER AUTO, INC. AND JOHN DOE
12   CORPORATIONS 1-5,

13                                      Defendants.
14

15                                           STIPULATION
16          IT IS HEREBY STIPULATED AND AGREED by Plaintiffs, TRUXEDO, INC. and
17   EXTANG CORP., and by Defendant, TYGER AUTO, INC., through their undersigned attorneys
18   of record and pursuant to FRCP 41(a)(1)(A)(ii), that this case may be dismissed with prejudice.
19   Each party will pay its own fees and costs.
20

21

22

23



                                                                                     CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
      STIPULATED AND ORDER OF DISMISSAL WITH PREJUDICE – 1                     Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      (CASE NO. 2-18-CV-1498 RSM)                                                     Fax (206) 625-0900
 1         DATED this 23rd day of September, 2019.

 2   CORR CRONIN LLP                                 DAVIS WRIGHT TREMAINE LLP
 3   s/ Emily J. Harris                              s/ Ambika K. Doran
 4   Emily J. Harris, WSBA No. 35763                 Ambika K. Doran, WSBA No. 38237
     Eric Lindberg, WSBA No. 43596                   920 Fifth Avenue, Suite 3300
 5   1001 Fourth Avenue, Suite 3900                  Seattle, WA 98104-1610
     Seattle, WA 98154                               Email: ambikadoran@dwt.com
 6   Telephone: (206) 625-8600
     Fax: (206) 625-0900                             s/ Deborah J. Swedlow
 7   Email: eharris@corrcronin.com                   Deborah J. Swedlow (pro hac vice)
 8           elindberg@corrcronin.com                HONIGMAN MILLER SCHWARTZ AND
                                                     COHN LLP
 9   s/ Roberto M. Braceras                          315 East Eisenhower Parkway, Suite 100
     Roberto M. Braceras (pro hac vice)              Ann Arbor, MI 48108
10   Todd Marabella (pro hac vice)                   Email: bswedlow@honigman.com
     GOODWIN PROCTER LLP
11   100 Northern Avenue                             s/ Christina Q. Almendarez
12   Boston, MA 02210                                Cristina Q. Almendarez (pro hac vice)
     Telephone: (617) 570-1000                       HONIGMAN MILLER SCHWARTZ AND
13   Fax (617) 523-1231                              COHN LLP
     Email: rbraceras@goodwinlaw.com                 155 N. Wacker Drive, Suite 3100
14          tmarabella@goodwinlaw.com                Chicago, IL 60606
                                                     Email: calmendarez@honigman.com
15
     Attorneys for Plaintiffs TruXedo, Inc. and
16   Extang Corp.                                    Attorneys for Defendant Tyger Auto, Inc.

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE – 2
                                                                                  CORR CRONIN LLP
     (CASE NO. 2-18-CV-1498 RSM)                                            1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
 1                                      ORDER OF DISMISSAL

 2          THIS MATTER having come on before the undersigned Judge pursuant to the foregoing

 3   Stipulation, and the Court being fully advised; NOW, THEREFORE,

 4          IT IS HEREBY ORDERED, ADJUDGED and DECREED that the above-captioned

 5   matter be, and hereby is, dismissed with prejudice and without costs to either party.

 6          DATED this 25th day of September 2019.

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11

12
     Presented By:
13

14   CORR CRONIN LLP

15   s/ Emily J. Harris
     Emily J. Harris, WSBA No. 35763
16   Eric Lindberg, WSBA No. 43596
     1001 Fourth Avenue, Suite 3900
17
     Seattle, WA 98154
18   Telephone: (206) 625-8600
     Fax: (206) 625-0900
19   Email: eharris@corrcronin.com
             elindberg@corrcronin.com
20
     Attorneys for Plaintiffs TruXedo, Inc. and Extang Corp.
21

22

23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE – 3
                                                                                       CORR CRONIN LLP
      (CASE NO. 2-18-CV-1498 RSM)                                                1001 Fourth Avenue, Suite 3900
                                                                                 Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
                                                                                        Fax (206) 625-0900
